                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

PAULINE RODOCK, et al.,

                                 Plaintiffs,

v.                                                       Case No. 21-2050-DDC

PATRICK B. MOORE, D.D.S., M.D., et al.,

                                 Defendants.

                                               ORDER

        Plaintiffs, Pauline and Robert Rodock, have filed an action alleging personal-injury

claims against Patrick B. Moore, D.D.S., M.D., and Legends Dental Group, P.A

(“Legends”). Instead of filing an answer to plaintiffs’ complaint, defendant Legends opted

to file a motion for a more definite statement under Fed. R. Civ. P. 12(e) (ECF No. 25).

Legends argues the complaint does not contain enough information to allow it to properly

respond. Because the court finds plaintiffs’ complaint clearly satisfies the notice-pleading

standard, the motion is denied.

        Rule 12(e) provides an avenue for a responding party to move for a more definite

statement if a pleading is “so vague or ambiguous that the party cannot reasonably prepare

a response.” But “[a] motion for more definite statement should not be granted merely

because the pleading lacks detail; rather, the standard to be applied is whether the claims

alleged are sufficiently specific to enable a responsive pleading in the form of a denial or



                                                 1
O:\ORDERS\21-2050-DDC-25.docx
admission.”1 Motions for a more definite statement are “disfavored in light of the liberal

discovery provided under the federal rules.”2 Rather, “[w]hen a complaint provides

sufficient notice under Rule 8(a), the defendant should elicit additional detail through the

discovery process.”3 Suffice it to say, defendants bringing Rule 12(e) motions face a high

hurdle.

        After reviewing the complaint, the court finds Legends has not met its burden of

demonstrating an amended complaint is necessary for it to defend itself in this action.

Although Legends asserts the complaint only alleges “something untoward happened to

Pauline Rodock while in a dental office,” the complaint is actually pretty specific. It alleges

Dr. Moore and his staff (1) “pressured” Pauline into treatment, (2) as Pauline was

recovering from sedation, lifted her “blouse and bra and [felt] while observing [her]

breasts,” and (3) “made disparaging remarks about [Pauline’s] appearance.”4 The



        1
        Norwood v. UPS, No. 19-2496-DDC, 2020 WL 5802078, at *19 (D. Kan. Sept.
29, 2020) (quoting Advantage Homebuilding, LLC v. Assurance Co. of Am., No. 03-2426-
KHV, 2004 WL 433914, at *1 (D. Kan. Mar. 5, 2004)).
        2
        Peterson v. Brownlee, 314 F. Supp. 2d 1150, 1155–56 (D. Kan. 2004); see also
Norwood, 2020 WL 5802078, at *19 (ruling motions for more definite statements
“generally are disfavored”).
        3
            May v. Rottinghaus Co., 394 F. Supp. 3d 1334, 1339 (D. Kan. July 31, 2019)
(citing Suede Grp., Inc. v. S Grp., LLC, No. 12-2654, 2013 WL 183752, at *2 (D. Kan. Jan. 17,
2013)); see also Norwood, 2020 WL 5802078, at *19 (“[A]party cannot invoke Rule 12(e)
as a method of pretrial discovery. . . .”); Capers v. Samson Dental Partners LLC, No. 18-
2531, 2019 WL 858749, at *2 (D. Kan. Feb. 22, 2019) (“[T]he discovery process should
be used to learn additional details with respect to the claims.” (quoting Ewing v. Andy Frain
Sec. Co., No. 11-2446, 2012 WL 162379, at *1 (D. Kan. Jan. 19, 2012)).
        4
            ECF No. 1 at 2.
                                              2
O:\ORDERS\21-2050-DDC-25.docx
complaint goes on to assert, “Legends is responsible for the liability of Dr. Moore, the

nurses, and assistants, whether vicariously, directly, or both.”5 Plaintiffs were not required

to name their causes of action in specific numbered counts.6

        The court finds the pleaded facts give defendants fair notice of plaintiffs’ claims,

and defendants may flush out the details of those claims during discovery.

        IT IS THEREFORE ORDERED that Legend’s motion for a more definite statement

(ECF No. 25) is denied.

        Dated July 14, 2021, at Kansas City, Kansas.

                                                   s/ James P. O=Hara
                                                  James P. O=Hara
                                                  U.S. Magistrate Judge




        5
            Id.
        6
         See Kelp v. B & B Lumber Co., No. 18-1103-JWB, 2018 WL 3831525, at *3 (D.
Kan. Aug. 13, 2018) (“There is no requirement that a pleading list elements of claims
asserted, make legal conclusions about claims asserted, or label the asserted claims.”)
(quoting Mechler v. United States, No. 12-1183-EFM, 2012 WL 5289627, at *3 (D. Kan.
Oct. 23, 2012)).
                                              3
O:\ORDERS\21-2050-DDC-25.docx
